Case 6:20-cv-00660-JDK Document 20-1 Filed 12/31/20 Page 1 of 3 PageID #: 216




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


Louie Gohmert, Tyler Bowyer,
Nancy Cottle, Jake Hoffman,
Anthony Kern, James R. Lamon,
James Moorhead, Robert Montgomery,
Loraine Pellegrino, Greg Safsten,
Kelli Ward and Michael Ward
Plaintiffs


v.                                       Civil Action No. 6:20-cv-00660
                                         (Election Matter)


The Honorable Michael R. Pence, Vice
President of the United States,
in his official capacity,
Defendant
Order Granting the Emergency Opposed Motion of Timothy P. Dowling
to Intervene




                                                                            1
Case 6:20-cv-00660-JDK Document 20-1 Filed 12/31/20 Page 2 of 3 PageID #: 217




     Came on properly for consideration on ___________, 202__ the

Emergency Opposed Motion of Timothy P. Dowling (“Dowling”) to

Intervene (“Motion”). Upon consideration of the Motion, any response

filed to the Motion, and all other relevant matters, the Court hereby finds

that Dowling is entitled to intervene in this case as a matter of right

pursuant to Federal Rule of Civil Procedure 24(a), but even if that was

not the case, the Court further finds that Dowling should be permitted to

permissively intervene in this case pursuant to Federal Rule of Civil

Procedure 24(b). Accordingly Dowling is a party in this case and he

shall be served by email sent to Relampago@aol.com, and he shall be

entitled to participate in all hearings in this case (including being

authorized to participate remotely by telephone or video conference call

if the Court holds any hearings using either or both of those means of

communication).

     SO ORDERED.




                                                                            2
Case 6:20-cv-00660-JDK Document 20-1 Filed 12/31/20 Page 3 of 3 PageID #: 218




                                                                            3
